*444Opinion by
Oliver, J.
In accordance with stipulation of counsel that the merchandise consists of HO equipment similar in all material respects to that the subject of United States v. Polk’s Model Craft Hobbies, Inc., et al. (47 CCPA 137, C.A.D. 746), the merchandise was held dutiable, according to the component material of chief value or under specific provisions, as follows: The items marked “A” at 19 percent under the provision in paragraph 397, as modified by the Sixth Protocol to the General Agreement on Tariffs and Trade (T.D. 54108), for manufactured articles, in chief value of base metal, and the items marked “B,” which are in chief value of plastic, by similitude under paragraph 1559, as amended, at 22% percent under the provision in said paragraph, as modified by the General Agreement on Tariffs and Trade (T.D. 51802), for manufactured articles in chief value of base metal, as claimed.